Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Brainlinger et al. (JP 2015-534079 A), hereafter Brailinger.
Regarding claim 1, Brainlinger discloses a  probe card device [120, see fig. 1B], comprising: a first guiding board unit [124, fig. 1B, 10] and a second guiding board unit 128 that is spaced apart from the first guiding board unit; and a plurality of self-aligned probes [140, only one shown, see fig. 1B for more probes 140, self-aligned because of 162] passing through the first guiding board unit and the second guiding board unit, wherein any two of the self-aligned probes [two of 140, fig. 1B] adjacent to each other have an interval there-between [interval between two 140s as shown at fig. 1B], and each of the self-aligned probes includes: a fixing end portion [proximal end 142, fig. 10] located at an outer side [as shown] of the first guiding board unit 124 away from the second guiding board unit; a testing end portion [contact end 150, fig. 10] located at an outer side [as shown] of the second guiding board unit 128 away from the first guiding board unit and configured to detachably abut against a device under test (DUT) [180], wherein the fixing end portion 142 and the testing end portion 150 jointly define a reference line [1002, fig. 10] passing there-through; a first connection portion [144] located in [in guide hole 126 of 124] the first guiding board unit, wherein the first connection portion 144 has an aligned protrusion [162 (402 as an example)], so that a gap [gap at shown at fig. 5B] formed between the first connection portion and the first guiding board unit; a second connection portion 148 located in the second guiding board unit; and an arced portion 146 connecting the first connection portion and the second connection portion. Brainlinger is silent about said gap formed between the first connection portion and the first guiding board unit is less than or equal to 4μm  and a largest distance between the arced portion and the reference line is greater than 75μm and is less than the interval. 
MPEP 2144.05 IIB states that a particular parameter must first be recognized as a result effective variable, i.e., a variable which achieves a recognizable result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). 
It is noted that, Brainlinger discloses a gap, the interval and largest distance. Both i.e. Applicant and Brainlinger have substantially similar a gap, the interval and largest distance. Both probe card device suppresses unwanted movement of a probe. Since, Brainlinger discloses a gap, the interval and largest distance. It would have been obvious to a person having ordinary skill in the art before the effective filing date to use gap formed between the first connection portion and the first guiding board unit is less than or equal to 4μm  and a largest distance between the arced portion and the reference line is greater than 75μm and is less than the interval to reduce or inhibit probe movement within the hole of guide plate 124 during testing (¶0026 of Brainlinger).
Regarding claim 6, Brainlinger discloses the probe card device according to claim 1, wherein in each of the self-aligned probes, a largest width [width of 144 (because of 162)] of the first connection portion is greater than a largest width [width of 148] of the second connection portion.
Regarding claim 7, Brainlinger discloses the probe card device according to claim 1, further comprising a space transformer 102 located adjacent to the first guiding board unit 124, wherein, when the first guiding board unit and the second guiding board unit 128 are in a slantingly staggered arrangement [fig. 10], the fixing end portion of each of the self-aligned probes is abutted against the space transformer at an angle within a range from 85 degrees to 95 degrees [90 degree as shown at fig. 5B and fig. 10] through the aligned protrusion.

Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Brainlinger as applied to claim 1 above, and further in view of Perego (US 20200292576 A1).
Regarding claim 5, Brainlinger discloses all the elements including the aligned protrusion. Brainlinger is silent about each of the self-aligned probes has a rib that is formed on the arced portion thereof and that is located adjacent to the first guiding board unit, and wherein the rib and the aligned protrusion of each of the self-aligned probes are respectively located at two opposite sides of the reference line, and the rib of each of the self-aligned probes is not in contact with the first guiding board unit. Perego at fig. 4B discloses each of the self-aligned probes [probe 20] has a rib [stopper 31] that is formed on the arced portion [as shown] thereof and that is located adjacent to the first guiding board unit [upper guide 26], and wherein the rib 31 and the aligned protrusion [protrusion 24] of each of the self-aligned probes are respectively located at two opposite sides [as shown] of the reference line [line crossing the 20B and 20A], and the rib of each of the self-aligned probes is not in contact with the first guiding board unit [as shown]. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date use stopper as taught by Perego to modify the Brainlinger in order to prevent an uplift shift of the probe (¶0093).


Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Brainlinger et al. (JP 2015-534079 A), hereafter Brailinger.
Regarding claim 8, Brainlinger discloses a self-aligned probe 140, comprising: a fixing end portion [proximal end 142, fig. 10] configured to abut against a space transformer [102 as an example, see fig. 1B-1C]; a testing end portion [contact end 150, fig. 10] configured to detachably abut against a device under test (DUT) [180 as an example], wherein the fixing end portion and the testing end portion jointly define a reference line [1002] passing there-through; a first connection portion [144] connected to the fixing end portion 142, wherein the first connection portion has an aligned protrusion 162; a second connection portion [148] connected to the testing end portion 150; and an arced portion [146] connecting the first connection portion and the second connection portion. Brainlinger discloses all the elements including the arc portion and reference line. Brainlinger is silent about a largest distance between the arced portion and the reference line is greater than 75 μm and is less than 150 μm.
MPEP 2144.05 IIB states that a particular parameter must first be recognized as a result effective variable, i.e., a variable which achieves a recognizable result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). 
It is noted that, Brainlinger discloses the arc portion and reference line. Both i.e. Applicant and Brainlinger have substantially similar arc portion and  a reference line. Both probe card device suppresses unwanted movement of a probe. Since, Brainlinger discloses the distance between the arc portion and reference line, it would have been obvious to a person having ordinary skill in the art before the effective filing date to use a largest distance between the arced portion and the reference line is greater than 75 μm and is less than 150 μm, in order to increase force on probe 140 due to bending that allows low contact resistance with terminals 182 of device under test 180 during testing.

Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. No prior art has been found that meets the limitations of claim 3 calling for a  probe card device, comprising: a region of the arced portion of each of the self-aligned probes corresponding in position to the largest distance is defined as a narrow region, and wherein in each of the self-aligned probes, a cross-sectional area of the arced portion gradually increases in two directions that extend from the narrow region toward the first connection portion and the second connection portion, respectively. Dependent claims 3-4 are also allowed.

Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. No prior art has been found that meets the limitations of claim 9 calling for a self-aligned probe comprising: a region of the arced portion corresponding in position to the largest distance is defined as a narrow region, and wherein a cross-sectional area of the arced portion gradually increases in two directions that are from the narrow region toward the first connection portion and the second connection portion, respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PATEL whose telephone number is (571)272-1968. The examiner can normally be reached 8:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PARESH PATEL/Primary Examiner, Art Unit 2858                                                                                                                                                                                                        



October 22, 2022